DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a message from Mark Spinelli on 9/2/2022.
The application has been amended as follows: amend claims 1, 9, 14, 24 and 25 as follows and cancel claim 2.

(Currently Amended) A semiconductor device comprising:
a substrate;
a first electrode structure on the substrate, the first electrode structure including first insulating patterns and first electrode patterns, the first insulating patterns alternately stacked with the first electrode patterns;
a second electrode pattern on a sidewall of the first electrode structure; and 
a data storage film on a top surface of the second electrode pattern and on a sidewall of the second electrode pattern,
wherein the data storage film has a variable resistance,
the first electrode structure comprises a plurality of first electrode structures arranged in a first direction, and 
the second electrode pattern extends in a second direction, crosses the plurality of first electrode structures in the second direction, and overlaps the plurality of first electrode structures in a third direction perpendicular to an upper surface of the substrate,
wherein the data storage film extends on the first electrode patterns and is configured to electrically connect the first electrode pattern to the second electrode pattern.

9.  	(Currently Amended) The semiconductor device of claim 1, wherein a distance between the top surface of the second electrode pattern and an upper surface of the substrate is uniform.

14. 	(Currently Amended) A semiconductor device comprising:
a substrate including a cell array region and a connection region;
a first electrode structure extending from the cell array region to the connection region;
a second electrode structure on a sidewall of the first electrode structure in the cell array region; and
a data storage film in the cell array region, the data storage film covering the first electrode structure and a top surface of the second electrode structure, 
wherein the first electrode structure comprises a plurality of steps in the connection region, 
the data storage film has a variable resistance,
the first electrode structure comprises a plurality of first electrode structures arranged in a first direction, 
the second electrode structure extends in a second direction, crosses the plurality of first electrode structures in the second direction, and overlaps the plurality of first electrode structures in a third direction perpendicular to an upper surface of the substrate, and
the data storage film extends on the first electrode structure and is configured to electrically connect the first electrode structure to the second electrode structure.

24.	(Currently Amended)	The semiconductor device of claim 23, wherein the data storage film includes a third horizontal portion on an upper surface of the first electrode structure, and
the data storage film includes a fourth horizontal portion on the top  surface of the second electrode pattern.

25.	(Currently Amended)	The semiconductor device of claim 1, wherein the data storage film is directly on the top surface of the second electrode pattern and directly on the sidewall of the second electrode pattern.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest, singularly or in combination, at least a device comprising: a first electrode structure comprising first insulating patterns and first electrode patterns which are alternately stacked; a second electrode pattern on a sidewall of the first electrode structure; and a data storage film on a top surface and a sidewall of the second electrode pattern, wherein the data storage film has a variable resistance, wherein the first electrode structure comprises a plurality of first electrode structures arranged in a first direction, wherein the second electrode pattern crosses the plurality of first electrode structures, and wherein the data storage film extends on the first electrode patterns and electrically connects the first electrode pattern with the second electrode pattern.  The prior art does teach a device with two crossing sets of electrode patterns, but in these cases the data storage film is between the first and second electrode patterns, and not on a top surface of the second electrodes which cross the first electrodes as required in claims 1 and 14.  This represents the major differences between the claims and the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/Examiner, Art Unit 2811

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811